DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/20 has been entered.
Status of the Claims
	This office action is submitted in response to the RCE filed on 10/28/20.
	Examiner notes the previous withdrawal of prior art on 2/15/19.
Claims 1-3, 5, 8-12, 14, 17-21, 23, and 26-28.
	Claims 4, 6, 13, 15, 22, and 24 have been cancelled.
	Claim 30 is new.
	Therefore, claims 1-3, 5, 7-12, 14, 16-21, 23, and 25-30 are currently pending and have been examined.
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5, 7-12, 14, 16-21, 23, and 25-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-3, 5, 7-12, 14, 16-21, 23, and 25-29 are directed to the abstract idea of collecting, analyzing, and manipulating network traffic data for the purpose of presenting targeted services to page owners, which, pursuant to the 2019 Eligibility Guidance, is aptly categorized as a method of organizing human activity.  
Independent claims 1, 10, 19, and 28, in part, describe a process comprising:  accessing and collecting network traffic data, applying weighting factors to the data, determining changes in traffic based on the data for multiple domains, categorizing the domains into categories, comparing changes in traffic for multiple domains within a particular category, selecting one domain as an outlier based on the data comparison, and determining and offering a service to offer a registrant of the outlier.  Independent claim 28 further discloses a step for determining whether hostnames are internal hostnames (by simply looking at the full hostname) and classifying domain names based on the hostname determination.   As such, the invention is directed to various ineligible abstract ideas, such as: collecting, analyzing, manipulating, and presenting data; and distributing targeted information.  Therefore, under Step 2A, Prong One, the claims recite a judicial exception. 
Next, the aforementioned claims recite additional elements including a “memory” for storing executable instructions, a “processor” programmed to execute the method, a “communications network” for transmitting/accessing the data, and a “server” for collecting and analyzing network traffic data. These limitations are recited at a high level not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984. 
Furthermore, looking at the elements individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a practical application because they fail to: improve the functioning of a computer or a technical field, apply the judicial exception in the treatment or prophylaxis of a disease, apply the judicial exception with a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  Rather, the claims merely use a computer as a tool to perform the abstract idea(s), and/or add insignificant extra-solution activity to the judicial exception, and/or generally link the use of the judicial exception to a particular technological environment (e.g. the internet). 
Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Simply put, as noted above, there is no indication that the combination of elements improves the functioning of a computer (or any other technology), and their collective functions merely provide conventional 
Claims 2-3, 5, 7-9, 11-12, 14-18, 20-21, 23, and 25-27, and 29-30 are dependent on the aforementioned independent claims, and include all the limitations contained therein. These claims do not recite any additional technical elements, and simply disclose additional limitations that embellish the method with details regarding data weighting factors; ranking, categorizing, and selecting domain names; the content of offers; and the criterion for determining changes in network traffic.  Thus, the dependent claims merely provide additional non-structural (and predominantly non-functional) details that fail to meaningfully limit the claims or the abstract idea(s).  
Therefore, claims 1-3, 5, 7-12, 14, 16-21, 23, and 25-30 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.
Reiteration of Reasons for Withdrawal of Prior Art
	As previously noted, Ehrlich (20120117254) discloses a method for monitoring network traffic and looking for anomalous subsets of network addresses (Paragraphs 5-13, 52-53, 64, and 66).  Dandliker (20080082662) discloses a method for monitoring network traffic, scoring domains, categorizing URLs, and determining URL “reputations” (Paragraphs 73-74).  However, neither these nor any other references describe a method for monitoring variations in web traffic for multiple URLs, comparing network traffic data among various URLs in the same category, detecting statistical/numerical outliers based on the data, determining a service to offer the registrant/owner of the outlying URL, and presenting said registrant/owner with the determined service offer. 

  The NPL reference (Yadav et al.) discloses a process that analyzes DNS traffic data to detect if and when domain names are being generated algorithmically as a line of defense, but fails to provide any other features cited above.
Examiner further notes that the application’s priority date goes back to 4/7/09, and that it is a continuation of 12609831, now US Patent No. 8521908.
For at least these reasons, the prior art references were withdrawn.
Response to Arguments
	Applicant’s arguments regarding the sufficiency of the claims under 35 USC 101 remain unpersuasive.
First, Examiner rejects Applicant’s notion that the invention is not drawn to an abstract idea.  As previously noted, Applicant’s invention is nothing more than software instructions that cause a generic computer to monitor web traffic, analyze the traffic, detect variations in traffic, and provide targeted content to websites based on the traffic data collection and analysis.  And because internet traffic is a function of human activity and/or human programming, it is unquestionably a method of organizing human activity.  Furthermore, Applicant’s argument that network traffic also involves computers communicating with other computers doesn’t make sense in the context of the current invention.  The invention is clearly focused on counting the number of hits that a website gets, and targeting an offer to the owner of the domain based on the traffic (or change in traffic) that their site gets.  This is further evidenced in Table 1 of Applicant’s specification, for example, in which the network traffic is represented by a particular number of “users.”  Paragraph 95 further describes the weight for a given country to be arguendo that all of the traffic occurred between computers (without humans), the claims are still directed to the collection and analysis of data for the purpose of targeting services to domain owners.  This likewise falls under a method of organizing human activity, and is thus directed to an abstract idea.
Next, Applicant argues that the claims are integrated into a practical application because they 1) represent an improvement to other technology or a technical field and 2) use a particular machine that is integral to the claim.  Examiner disagrees entirely.
Examiner notes, for example, that Applicant states that the claims at issue recite “specific improvements in analyzing network traffic data for a plurality of domain names from one or more DNS servers,” but Applicant doesn’t state what they allegedly are.  Analyzing large quantities of data, at best, comes from the capabilities of a general-purpose computer, rather than the patented method itself. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”).  Examiner further notes that “relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.” OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (citing Alice, 134 S. Ct. at 2359); see also Intellectual Ventures ILLC v. Capital One Bank (USA), 792 F.3d at 1367 (“claiming the improved speed or efficiency inherent with applying the abstract idea on a computer [does not] provide a sufficient inventive concept”).
business improvement rather than an improvement to a technological or technical field.  Furthermore, Applicant has not provided any evidence that the programming related to their “improvement” would entail anything atypical from conventional programming.  And, as the Federal Circuit clearly stated, “after Alice, there can remain no doubt:  recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”  DDR Holdings, LLC v. Hotels.com, 773 F.3d 1245, 1256 (Fed. Cir. 2014).  Examiner also notes that there is no indication in the Specification that any technologically novel or inventive hardware is required to perform the method. See Affinity Labs of Texas, LLC v. DIRECTV, LLC, 838 F.3d 1253, 1263 (Fed. Cir. 2016); see also Enfish, 822 F.3d. at 1336 (focusing on whether the claim is “an improvement to [the] computer functionality itself, not on economic or other tasks for which a computer is used in its ordinary capacity”).  
Regarding the “specialized” or “particular” machine argument, Examiner notes that specialized names or terminology for system components fail (such as Applicant’s DNS traffic analyzer) to make them "special", and these particular instances of "components" are only performing the particular functions that are being implemented by programmed software-based instructions using a generic processor. Contrary to Applicant's assertion, any generic computer would be capable of performing the steps upon execution of the programmed instructions, and none of the steps performed and/or limitations claimed represent anything “significantly more” than the abstract idea itself, nor represent an actual improvement to the machine itself or to another 
Examiner further notes that the specification fails to provide any support for a specialized device.  Paragraph 150 of the specification describes the “traffic analyzer” as “software in the form of machine readable instructions.”  Thus, a DNS traffic analyzer server is nothing more than a generic server connected to the internet that contains the traffic analyzer software for monitoring internet traffic.  MPEP 2182 further states that “the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to the special purpose computer.” See Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1241.  An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or “in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340, 86 USPQ2d at 1623; see also Intel Corp. v. VIA Techs., Inc., 319 F.3d 1357, 1366, 65 USPQ2d 1934, 1941 (Fed. Cir. 2003); In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir.1997); Typhoon Touch Inc. v. Dell Inc., 659 F.3d 1376, 1385, 100 USPQ2d 1690, 1697 (Fed. Cir. 2011); In re Aoyama, 656 F.3d at 1306, 99 USPQ2d at 1945.  Additionally, merely referencing a specialized computer, some undefined component of a computer system, “logic,” “code,” or elements that are essentially a black box designed to perform the recited function, are insufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06. Therefore, the claims are not directed towards a special purpose computer. 
Regarding Step 2B of the Mayo/Alice analysis, Applicant has failed to demonstrate that the claims disclose significantly more than the abstract idea.  Specifically, the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Applicant has also failed to demonstrate that the claims are anything more than a set of instructions (i.e. computer software) to implement the abstract idea on a basic computer that requires nothing more than a generic processor to perform nominal computer functions.   
Generic computer implementation is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic 
The Examiner further notes that simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally, merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general purpose computer (see, for example, Figs. 1-2 and paragraphs 147-149 of Applicant’s disclosure); therefore, there does not appear to be any alteration or modification to the nominal activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility.  In accordance with the Supreme Court’s conclusion in Alice, 134 S. Ct. at 2358–59, the Federal Circuit has ruled many times that “such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea,” Electric Power, 830 F.3d at 1355. See, e.g., Credit Acceptance, 859 F.3d at 1055–56; Smart Sys. Innovations, LLC v. Chicago Transit Auth., 873 F.3d 1364, 1374–75 (Fed. Cir. 2017); Secured Mail, 873 F.3d at 911–12. Under those decisions, an invocation of such computers and networks is not enough to establish the required “inventive concept.” 
Finally, Examiner notes that Applicant passively references DDR, Bascom, and Amdocs in an apparent effort to substantiate their assertions.  However, based on the DDR Holdings decision, it is clear that even if the claims address Internet-centric challenges (as purported by Applicant), the claims are not necessarily patent eligible. The Applicant has failed to provide evidence on how the instant claims are rooted in technology such that the routine and conventional sequence of events is manipulated to yield a desired result. In fact, similar to the Ultramercial decision cited by the court, the instant claims appear to offer nothing more than a generic online (i.e. Internet-based) system to perform its abstract business practice.  In Bascom and Amdocs, the claims 
  For at least these reasons, the rejection under 35 USC 101 is sustained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681